Citation Nr: 0029612	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-08 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

REMAND

The veteran had active service from November 1991 until 
January 1992.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 1998, the Board remanded the issue regarding 
service connection for an acquired psychiatric disorder for 
further development.  The Board noted that the veteran was 
separated from service in 1992 as a result of a personality 
disorder and that a post service examination in December 1994 
diagnosed schizophrenic disorder.  It was also noted that the 
service medical records on file were incomplete and the Board 
requested that the RO attempt to obtain service medical 
records from the mental hygiene clinic at the naval base in 
Orlando, Florida, as well as any administrative records 
concerning his military separation. 

The RO received military administrative records in October 
1998.  Such records include a memorandum dated January 13, 
1992, which indicates that the veteran had been admitted to a 
hospital's mental health unit for display of inappropriate 
behavior, and that the diagnosis was personality disorder.  
It appears that in March 1999, the RO also attempted to 
obtain records that pertained to the veteran from the 
"Orlando outpatient clinic."  The next month, the U.S. 
Postal Service returned this request as undeliverable.  The 
RO should make another attempt to obtain these records from 
the mental health unit at the naval base hospital in Orlando, 
Florida.  

This case is REMANDED to the RO for the following action:

1.  The RO should obtain relevant service 
medical records of the veteran's 
treatment and/or examination at the 
Orlando, Florida naval base hospital 
(between August 1991 and January 1992).  
If the RO has difficulty obtaining such 
records, it should engage special follow-
up by its military record specialist and, 
if this is unsuccessful, the case should 
be referred to the Adjudication Officer 
or designee for a formal finding on the 
unavailability of the service medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should perform any 
additional development, including 
examination and testing, needed to reach 
a decision concerning this claim.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He is hereby notified that it is 
his responsibility to report for examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


